UNITED STATES DISTRICT COURT                             FILED
                                   FOR THE DISTRICT OF COLUMBIA                               DEC 30 2010
                                                                                        Clerk, U.S. District & Bankruptcy
     Ardell Nelson, Jr.,                    )                                          Courts for the District of Columbia
                                            )
                    Plaintiff,              )
                                            )
                    v.                      )
                                            )
                                                   Civil Action No.
                                                                                10     233~J
     Board of Pardons and Parole et al.,;
                                            )
                                            )
                    Defendants.             )




                                        MEMORANDUM OPINION

            In this action brought pro se, plaintiff, a Texas state prisoner, seeks review of a report and

     recommendation issued by a magistrate judge in the United States District Court for the Western

     District of Texas. Because a federal district court lacks subject matter jurisdiction to review the

     decisions of another federal district court, see 28 U.S.c. §§ 1331, 1332 (general jurisdictional

     provisions); Fleming v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513

     U.S. 1150 (1995), dismissal is required. Fed. R. Civ. P. 12(h)(3). A separate Order accompanies

     this Memorandum Opinion.


                              ,J
     Date: December        2'3,2010                        United States District Judge




rJ                                                                                                                           3